Exhibit 10.8
CNA SUPPLEMENTAL EXECUTIVE SAVINGS
AND CAPITAL ACCUMULATION PLAN
Restated as of January 1, 2009

 



--------------------------------------------------------------------------------



 



CNA SUPPLEMENTAL EXECUTIVE SAVINGS
AND CAPITAL ACCUMULATION PLAN
TABLE OF CONTENTS

         
ARTICLE I GENERAL PROVISIONS
    1  
1.1 Purpose
    1  
1.2 Effective Date
    1  
1.3 Company and Employers
    1  
1.4 Plan Year
    1  
1.5 Definitions and Rules of Construction
    1  
 
       
ARTICLE II ELIGIBILITY AND BENEFITS
    5  
2.1 Eligibility
    5  
2.2 Elective Deferrals
    6  
2.3 Employer Contributions
    8  
2.4 Earnings
    9  
2.5 Vesting
    9  
2.6 Time and Form of Payment
    9  
2.7 Death Benefits
    12  
 
       
ARTICLE III PAYMENT OF BENEFITS
    13  
3.1 Source of Payment
    13  
3.2 Establishment of Trust
    13  
3.3 Withdrawals for Financial Emergency
    13  
3.4 Withholding and Payroll Taxes
    14  
3.5 Payment on Behalf of Disabled or Incompetent Persons
    14  
3.6 Missing Participants or Beneficiaries
    14  
3.7 Other Permitted Distributions
    15  
 
       
ARTICLE IV ADMINISTRATION
    16  
4.1 Administrator
    16  
4.2 Administrator’s Powers
    16  
4.3 Binding Effect of Rulings
    17  
4.4 Claims Procedure
    17  
4.5 Indemnity
    19  
 
       
ARTICLE V AMENDMENT AND TERMINATION OF PLAN
    20  
5.1 Amendment
    20  
5.2 Termination
    20  
 
       
ARTICLE VI MISCELLANEOUS
    21  
6.1 Status of Plan
    21  
6.2 Nonassignability
    21  
6.3 No Contract of Employment
    21  

 



--------------------------------------------------------------------------------



 



         
6.4 Participant Litigation
    21  
6.5 Participant and Beneficiary Duties
    21  
6.6 Governing Law
    22  
6.7 Validity
    22  
6.8 Notices
    22  
6.9 Successors
    22  
 
       
APPENDIX A FULL VESTING OF PARTICIPANTS AFFECTED BY CERTAIN EVENTS
    24  

- ii -



--------------------------------------------------------------------------------



 



CNA SUPPLEMENTAL EXECUTIVE SAVINGS
AND CAPITAL ACCUMULATION PLAN
ARTICLE I
GENERAL PROVISIONS
          1.1 Purpose. The purpose of this CNA Supplemental Executive Savings
and Capital Accumulation Plan (the “Plan”) is to enable selected Employees and
former senior Employees of CNA Financial Corporation (the “Company”) or its
subsidiaries (the “Employers”) to elect to defer additional compensation, and
receive additional matching and other employer contributions, to compensate them
for the limitations imposed upon their benefits under the CNA Savings and
Capital Accumulation Plan in order to comply with the requirements of the
Internal Revenue Code (the “Code”), and also to permit the Employers to provide
additional amounts of deferred compensation for other key Employees and former
Employees. The Plan was originally adopted jointly by the Company and
Continental Casualty Corporation, one of the Employers, effective as of
January 1, 1987, under the name of the CNA Employees’ Supplemental Savings Plan,
and has been amended from time to time. The Plan was most recently restated as
of January 1, 2003, pursuant to which restatement the Company was granted the
authority to adopt further amendments to the Plan. The Plan is hereby further
amended to incorporate certain amendments made since the last restatement, to
implement the requirements of §409A of the Code as enacted by the American Jobs
Creation Act of 2004, and to make other changes.
          1.2 Effective Date. The Plan was originally effective as of January 1,
1987. This amendment and restatement of the Plan shall be effective as of
January 1, 2009. Except as otherwise explicitly provided below, the rights of a
Participant whose employment terminated, or who otherwise became entitled to
receive benefits, under the Plan prior to January 1, 2009, shall be determined
under the terms of the Plan as in effect at such time; provided that any
provision of this amended and restated plan that is required to be effective
prior to such date in order for the Plan to comply with §409A of the Code shall
be effective as of such prior date.
          1.3 Company and Employers. The Plan is adopted for the benefit of
selected Employees and former Employees of the Company and the Employers. As of
the effective date of this restatement, Continental Casualty Company is the only
Employer participating in the Plan. The Administrator may permit any other
company that is an affiliate or subsidiary of the Company to participate in the
Plan in such manner as the Administrator may determine. Each Employer is liable
for the payment of benefits to a Participant that is or was an Employee of such
Employer. The Company is the sponsor of the Plan for purposes of ERISA and the
issuer of all interests in the Plan for securities laws purposes.
          1.4 Plan Year. The Plan Year of the Plan shall coincide with the
calendar year, except as the Administrator shall otherwise determine.
          1.5 Definitions and Rules of Construction. As used in this Plan,
certain capitalized terms shall have the meanings set forth below. Capitalized
terms not defined herein shall have the meaning set forth in the S-CAP, if
applicable. Nouns and pronouns which are of

 



--------------------------------------------------------------------------------



 



one gender shall be construed to include all genders, and the singular shall
include the plural and vice-versa, except as the context otherwise clearly
requires. Article and Section headings are for ease of reference only and shall
have no substantive meaning.
          (a) “Account” means the separate bookkeeping account maintained on the
books of a Participant’s Employer to reflect the amount owed to him pursuant to
this Plan. Each Account shall be divided into the following subaccounts:

  (i)   The Deferred Account shall include the amounts deferred by the
Participant pursuant to Section 2.2 and the income attributable thereto.    
(ii)   The Matching Account shall include any amounts credited to the
Participant pursuant to Section 2.3(a) or (b) and the income attributable
thereto.     (iii)   The Employer Account shall include any amounts credited to
the Participant pursuant to Section 2.3(c) and the income attributable thereto.

Each Account of each Participant who participated in the Plan prior to
January 1, 2005, shall be divided into a Pre-2005 and a Post-2004 portion, as
follows:

  (iv)   The Pre-2005 portion of the Deferred Account shall consist of all
amounts allocated to the Deferred Account on or before December 31, 2004, and
any earnings thereon.     (v)   The Pre-2005 portion of the Matching Account and
the Employer Account shall consist of the vested portions of such Accounts as of
December 31, 2004, and any earnings thereon.     (vi)   The Post-2004 portion of
each Account shall consist of any amount not included in the Pre-2005 Portion.

The Administrator may establish additional subaccounts within a Participant’s
Account, or may combine two or more subaccounts. The term “Account”, when not
otherwise specified, shall refer collectively to all of the subaccounts
comprising a Participant’s Account, and the terms “Pre-2005 Account” and
“Post-2004 Account” shall mean, respectively, the Pre-2005 and Post-2004
Portions of a Participant’s Accounts.
If a Participant participates in the Plan both as an Employee and subsequently
as a former Employee, he or she shall have two separate Accounts, and any
election made by him with respect to one Account shall have no effect on the
other Account.
          (b) “Administrator” means the Company or such other person as the
Company shall designate pursuant to Section 4.1.
          (c) “Beneficiary” means the person or persons designated to receive
the Participant’s Account in the event of his or her death pursuant to
Section 2.7.
          (d) “Board” means the Board of Directors of the Company.

- 2 -



--------------------------------------------------------------------------------



 



          (e) “Choice 2 Participant” means a Participant who is treated as a
“Choice 2 Participant” under the S-CAP.
          (f) “Code” means the Internal Revenue Code of 1986, and any treasury
regulations, rulings or other authoritative administrative pronouncements
interpreting the Code. If any provision of the Code specifically referred to
herein is amended or replaced, the reference shall be deemed to be to the
provision as so amended, or to the new provision, if such reference is
consistent with the purposes of the Plan.
          (g) “Company” means CNA Financial Corporation, and any successor
thereto that assumes the obligations of the Company under this Plan.
          (h) “Compensation” means Compensation as defined in Section 2.1(j) of
the S-CAP for purposes of determining a Participant’s Before-Tax, After-Tax and
Matching Contributions, but without regard to any limits on includable
compensation imposed by the Tax Limits.
          (i) “Controlled Group” means the Company and all other entities that
are part of a controlled group of corporations, or group of trades or businesses
under common control, that includes the Company as defined in §414(b) or (c) of
the Code; including, for avoidance of doubt, Loews Corporation and its
respective 80% owned subsidiaries.
          (j) “Deferral Agreement” means an agreement between an Active
Participant and his or her Employer specifying that a portion of his or her
Compensation shall be withheld and credited to his or her Account in the Plan
pursuant to Section 2.2, or providing that additional amounts will be credited
to his or her Account pursuant to Section 2.3, or both, and any amendment
thereto. To the extent determined by the Administrator, a Deferral Agreement may
take the form of an election made by the Participant either in writing or
through electronic communications, and a Participant’s election to participate
in the S-CAP may be treated as a Deferral Agreement under this Plan in the
absence of a contrary election. The term “Deferral Agreement” may also refer to
any provision of an employment, consulting, severance, or other agreement for
the performance of services that makes specific reference to this Plan and
provides for deferred compensation.
          (k) “Employee” means any person employed by any Employer and
classified as an Employee by such Employer. Except as otherwise provided in
Section 2.1(c), the term “Employee” shall not include a person who is retained
to provide services for an Employer as an independent contractor, or who
provides services for an Employer pursuant to an agreement or understanding,
written or unwritten, with a third party that such person shall be treated as an
employee of the third party, but who is subsequently determined to be an
employee at common law, for purposes of any federal or state tax or employment
law, or for any other purpose.
          (l) “Employer” means any subsidiary of the Company that adopts the
Plan and is the employer or former employer of a Participant.
          (m) “ERISA” means the Employee Retirement Income Security Act of 1974,
and any Labor Department regulations, rulings or other authoritative
administrative

- 3 -



--------------------------------------------------------------------------------



 



pronouncements interpreting ERISA. If any provision of ERISA specifically
referred to herein is amended or replaced, the reference shall be deemed to be
to the provision as so amended, or to the new provision, if such reference is
consistent with the purposes of the Plan.
          (n) “Participant” means an Employee or former key Employee designated
to participate in the Plan pursuant to Section 2.1, while he or she has the
right to any benefits under the Plan. Participants are divided in Active
Participants and Inactive Participants, as described in Section 2.1, and the
term “Participant”, when not modified, shall refer to both Active and Inactive
Participants, unless clearly inconsistent with the context.
          (o) “Plan” means this CNA Supplemental Executive Savings and Capital
Accumulation Plan, as amended from time to time.
          (p) “Retirement Plan Compensation” means Retirement Plan Compensation
as defined in the S-CAP for purposes of determining a Choice 2 Participant’s
Basic and Performance Contributions, but without regard to any limits on
includible compensation imposed by the Tax Limits.
          (q) “S-CAP” means the CNA Savings and Capital Accumulation Plan, as
amended from time to time, and, if appropriate, any new plan adopted by the
Company to replace the S-CAP. In the case of a Participant who participates in a
plan maintained by his or her Employer other than the CNA Savings and Capital
Accumulation Plan, which plan is qualified under §401(a) of the Code and
includes a cash or deferred feature qualified under §401(k) of the Code, the
term “S-CAP” with respect to such Participant shall mean such other plan.
          (r) “Tax Limits” means the limitations imposed on a Participant’s
benefits under the Plan to satisfy the requirements of §401(a)(17), §402(g), or
§415 of the Code.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY AND BENEFITS
          2.1 Eligibility
          (a) Only selected management and highly compensated Employees and
former Employees who are designated as provided herein shall be eligible to
participate in the Plan. The Employees and former Employees who are so
designated to participate in the Plan shall be referred to herein as “Active
Participants” for so long as they have the right to have additional amounts
credited to their Accounts pursuant to Section 2.2 or 2.3. A person who is no
longer an Active Participant, but who still has an undistributed Account in the
Plan, shall be referred to as an “Inactive Participant.”
          (b) Unless otherwise determined by the Administrator, only the
following Employees who are eligible to participate in the S-CAP are eligible to
participate in the Plan:

  (i)   An Employee whose Compensation for the Plan Year exceeds (or, as
determined by the Administrator, is expected to exceed) the limitation of Code
§401(a)(17);     (ii)   An Employee hired during the Plan Year with a base
salary that exceeds the limitation of Code §401(a)(17) (without regard to
whether the Employee’s total Compensation for the Plan Year is expected to
exceed such limitation shall be eligible to participate on his or her date of
hire); provided that such Employee has not participated (other than through
accrual of earnings on amounts previously deferred) in any account balance
nonqualified deferred compensation arrangement sponsored by the Company or any
member of the Controlled Group during the 24 month period prior to the date he
or she is hired, unless the employee received a distribution of his or her
entire balance in such plan during such 24 month period, and immediately prior
to such distribution was not eligible to continue to participate in such plan.
An Employee whose Compensation unexpectedly exceeds the limitation of
§401(a)(17) during a Plan Year, and who otherwise satisfies the requirements of
the preceding sentence (including any Basic or Performance Contributions under
this Plan during such 24 month period) may, if permitted by the Administrator,
be treated as have been hired on the date that his or her Compensation exceeds
such limit; and     (iii)   An Employee who will be a Choice 2 Participant shall
be eligible to participate, solely for purposes of being credited with Basic and
Performance Contributions, in the first Plan Year in which his or her Retirement
Plan Compensation exceeds the limitation of Code §401(a)(17).

- 5 -



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Administrator may, in its sole discretion,
determine at any time that any Employee or group of Employees described in this
paragraph (b) shall no longer be eligible to participate.
          (c) Any Employer, with the consent of the Administrator, may enter
into a Deferral Agreement with a person not described in paragraphs (a) or (b),
who may be either an Employee, a former Employee, or a consultant or independent
contractor, and such person shall thereby become an Active Participant. To the
extent necessary or appropriate, any reference in this Plan to “employment”
shall be modified and interpreted in the case of a former Employee or
independent consultant in a manner consistent with the intent of the Plan.
          2.2 Elective Deferrals.
          (a) Each Active Participant may, for any Plan Year in which he or she
is also a participant in the S-CAP, elect in his or her Deferral Agreement to
accept a reduction in his or her Compensation from his or her Employer equal to
a whole percentage (not to exceed the maximum percentage described below) of his
or her Compensation. At present, the terms of the S-CAP do not permit a
Participant who is participating in the SES-CAP during a Plan Year to change his
or her Before-Tax Deferral election during the Plan Year; however, if the S-CAP
is amended or terminated, or if for any other reason a Participant is permitted
to change his or her S-CAP Before-Tax Deferral election during a Plan Year, the
percentage withheld and credited to the Participant’s Deferral Account shall be
calculated as if the S-CAP Before-Tax Deferral election had not changed. The
following types of elections are permitted:

  (i)   A Participant who is a Highly Compensated Employee under the terms of
the S-CAP for a Plan Year may make a simultaneous contribution election. The
maximum percentage for a simultaneous contribution election shall be equal to
the highest percentage of Compensation that the Participant would be permitted
to defer as Before-Tax Contributions (including Roth Contributions for all
purposes of this paragraph (a)) if he or she were not a Highly Compensated
Employee under the provisions of the S-CAP applicable to him for the Plan Year,
reduced by the highest percentage of Compensation that a Highly Compensated
Employee is permitted to contribute as Before-Tax Contributions for the Plan
Year. If a Participant makes a simultaneous contribution election, the elected
percentage will be withheld from the Participant’s Compensation beginning with
the first paycheck in the Plan Year (or the first paycheck after the Participant
makes a deferral election in the case of a Participant described in
Section 2.1(b)(ii)) until the Participant’s Before Tax Contributions to the
S-CAP must be discontinued by reason of one of the Tax Limits, and thereafter
the percentage withheld from the Participant’s compensation for the remainder of
the Plan Year will be equal to the percentage elected for excess contributions.
    (ii)   A Participant may make an excess contribution election for any Plan
Year. The maximum percentage for an excess contribution election shall be equal
to the highest percentage of Compensation that a non-Highly

- 6 -



--------------------------------------------------------------------------------



 



      Compensated Employee is permitted to defer as Before-Tax Contributions
under the S-CAP. If a Participant makes an excess contribution election, the
elected percentage will be withheld from the Participant’s Compensation
beginning with the first paycheck in the Plan Year in which the Participant’s
Before Tax Contributions to the S-CAP must be discontinued by reason of one of
the Tax Limits, and for the remainder of the Plan Year.

          (b) All deferral elections shall be made in accordance with procedures
established by the Administrator during the periods described below, and shall
be irrevocable after the end of the period during which the election may be
made. Except as otherwise provided in procedures established by the
Administrator, a deferral election for one Plan Year shall apply to all future
Plan Years unless changed by the Participant during the applicable election
period:

  (i)   Except as otherwise provided below, all deferral elections shall be made
not later than the last day of the Plan Year immediately preceding the Plan Year
to which the deferral election shall apply.     (ii)   An Employee who first
becomes eligible to participate during a Plan Year pursuant to
Section 2.1(b)(ii) may make a deferral election not later than 30 days after he
or she becomes eligible, which deferral election shall apply only to
Compensation earned after the date of the election.

          (c) Any Employer, with the consent of the Administrator, may enter
into a Deferral Agreement with an Active Participant (including but not limited
to a person described in Section 2.1(b)) which provides for Compensation to be
withheld and credited to the Active Participant’s Deferral Account on a basis
different from that described in paragraph (a). Such a Deferral Agreement may
provide for the deferral of forms or amounts of compensation different from
those defined as Compensation in Section 1.5(h), including payments to a former
Employee or independent contractor, in which event such compensation shall be
considered Compensation for all purposes of this Plan. Notwithstanding the
foregoing, effective January 1, 2005, if any Deferral Agreement permits a
Participant to defer any form of incentive compensation, as defined in Code
§409A, that is measured over a period of twelve months or more, the deferral
election must be made not less than six months before the end of the measurement
period.
          (d) Amounts deferred pursuant to paragraph (a) shall be credited to
the Active Participant’s Deferral Account as of the date on which the deferred
Compensation would otherwise have been paid. No election, and no provision of
any Deferral Agreement, shall permit a Participant to defer Compensation already
earned when the election is made. Effective January 1, 2005, all deferral
elections, including those under a Deferral Agreement, must be made not later
than December 31 of the immediately preceding year (except as otherwise provided
in paragraph (b)(ii), or in paragraph (c) with respect to deferrals of incentive
compensation), and may thereafter be revoked or modified only as permitted in
regulations issued pursuant to Code §409A.

- 7 -



--------------------------------------------------------------------------------



 



          2.3 Employer Contributions.
          (a) For each payroll period, the Employer of an Active Participant
shall credit to the Active Participant’s Matching Account an amount equal to the
amount deferred by the Active Participant for such payroll period under
Section 2.2 multiplied by the Fixed Matching Contribution percentage applicable
to such Active Participant under the S-CAP. The Company shall also credit to the
Matching Account of an Active Participant any Fixed Matching Contribution that
relates to a Before-Tax made under the S-CAP, but which Fixed Matching
Contribution cannot be allocated to such Active Participant’s S-CAP account
without exceeding the Tax Limits. The total amount of Fixed Matching
Contributions credited to an Active Participant’s Matching Account under this
Section 2.3 for each Plan Year shall not exceed the excess of 6% the Active
Participant’s total Compensation for the Plan Year reduced by all Fixed Matching
Contributions allocated to his or her account in the S-CAP for the same Plan
Year.
          (b) In addition to the amounts set forth above, at the end of each
Plan Year the Employer of an Active Participant who is a Choice 2 Participant
shall credit to the Active Participant’s Matching Account an amount equal to the
amount deferred by the Active Participant for the Plan Year pursuant to
Section 2.2, multiplied by the Variable Matching Contribution percentage
applicable to such Active Participant under the S-CAP. The Company shall also
credit to the Matching Account of an Active Participant any Variable Matching
Contribution that relates to a Before-Tax Contribution made under the S-CAP, but
which Matching Contribution cannot be allocated to such Active Participant’s
S-CAP account without exceeding the Tax Limits.
          (c) In addition to the amounts set forth above, at the end of each
Plan Year or pay period, as applicable, the Employer of an Active Participant
who is a Choice 2 Participant shall credit to the Active Participant’s Employer
Contribution Account an amount equal to the portion of the Active Participant’s
Retirement Plan Compensation that exceeds the Tax Limits multiplied by the
applicable Basic and Performance Contribution percentages applicable to such
Active Participant under the S-CAP. The Company shall also credit to the
Employer Contribution Account of an Active Participant any Basic or Performance
Contribution that cannot be allocated to such Active Participant’s S-CAP account
without exceeding the Tax Limits.
          (d) Anything else contained herein to the contrary notwithstanding,
the amount credited to an Active Participant’s Matching Account or Employer
Contribution Account pursuant to paragraph (a), (b) or (c) for any Plan Year
shall not exceed the amount of additional Fixed Matching, Variable Matching,
Basic or Performance Contributions, as the case may be, that would have been
allocated to the Active Participant’s S-CAP account for the same Plan Year if
the Tax Limits did not apply.
          (e) Any Employer, with the consent of the Administrator, may enter
into a employment agreement, or adopt employment policies, with or applicable to
an Active Participant (including but not limited to a person described in
Section 2.1(b)) which provides for amounts to be credited to the Active
Participant’s Matching or Employer Account on a basis different from that
described in paragraph (a), (b) or (c). Such an agreement or policy shall

- 8 -



--------------------------------------------------------------------------------



 



specify the basis upon which the amount to be so credited shall be determined,
and may also specify a vesting schedule different than that specified in
Section 2.5.
          2.4 Earnings.
          (a) Except as otherwise provided in paragraph (b), earnings shall be
credited to each Participant’s Account at the projected rate of return on the
Fixed Income Fund established under the S-CAP. In the event that the Fixed
Income Fund is no longer offered as an investment alternative under the S-CAP,
the Administrator shall designate a reasonably equivalent investment option
under the S-CAP to be used to measure the rate at which earnings shall be
credited.
          (b) At any time after the effective date of this restatement, the
Administrator may designate selected mutual funds or other investment media
(“funds”), and each Participant shall have the right to have earnings (including
realized and unrealized gains and losses) on his or her Account computed as if
it had been invested in such funds in such proportions as the Participant shall
elect. The funds may be the same as the Investment Funds designated under the
S-CAP, or may exclude some or all of such Investment Funds or include other
funds as the Administrator may determine. The portion of each Participant’s
Account that is deemed to be invested in each fund shall be a whole percentage,
and elections may be changed at such intervals and in such manner as the
Administrator may determine. The Administrator shall have the authority to
select and discontinue funds at any time, to establish a rate at which interest
shall be credited on Accounts with respect to which no fund election is in
effect, and otherwise to establish rules and procedures with respect to the
calculation and crediting of earnings, including changing the intervals at which
fund elections may be made or at which earnings are posted, and establishing a
minimum or maximum percentage that may be deemed invested in any fund.
          (c) Anything else contained herein to the contrary, in no event shall
any Participant be allowed to elect a rate of return on his or her Account
retroactively, and in all cases earnings shall be computed in such a manner that
they shall not be considered additional deferred compensation for purposes of
FICA withholding under §3121(v) of the Code.
          2.5 Vesting. The balance in a Participant’s Deferral Account shall be
fully vested and nonforfeitable at all times. The balance in a Participant’s
Matching Account or Employer Account (or any subaccount thereof) shall be vested
at the same times and to the same extent as the Participant’s analogous account
in the S-CAP (except as otherwise provided in a Deferral Agreement with respect
to amounts credited pursuant to Section 2.3(b)); provided, however, that an
event that results in the S-CAP accounts of a group of Participants being vested
without regard to their years of service, including but not limited to the sale
of a business unit or a determination that a partial termination of the S-CAP
has occurred, shall apply to this Plan if and only if such event is listed in
Appendix A to this Plan. To the extent a Participant’s Account is not vested at
the time of his or her termination of employment for any reason, the non-vested
portion shall be forfeited, and neither the Company nor any Employer shall have
any further obligation to him whatsoever with respect to the forfeited portion.
          2.6 Time and Form of Payment.

- 9 -



--------------------------------------------------------------------------------



 



          (a) Except as otherwise provided in paragraph (c), the vested balance
in a Participant’s Account shall be paid to the Participant in one of the
following manners, as elected by the Participant in accordance with paragraph
(b):

  (i)   In a single lump sum, paid as soon as practical, but in no event more
than 90 days following the Participant’s termination of employment;     (ii)  
In a single lump sum, paid during January of the year following the year that
includes the Participant’s termination of employment; or     (iii)   In a series
of not more than 10 annual installments, payable during January of each year
commencing with the year following the year that includes the Participant’s
termination of employment. Each such installment shall be equal to the remaining
balance in Participant’s Account immediately prior to the payment of such
installment divided by the number of installments remaining to be paid.

          (b) The time and method of payment shall be elected by the Participant
in accordance with the procedures established by the Administrator at the
earlier of the following times:

  (i)   When the Participant enters into his or her first Deferral Agreement or,
    (ii)   In the case of a Choice 2 Participant, not later than 30 days after
the date of the paycheck that causes his or her Retirement Plan Compensation to
exceed the §401(a)(17) limit in the first year in which his or her Retirement
Plan Compensation exceeds such limit; provided, however, that if such
Participant has deferred compensation or accrued a benefit under any
nonqualified deferred compensation plan in any prior year (within the meaning of
the last sentence of Treasury Regulation §1.409A-2(a)(7)(iii)), the payment
election shall not apply to any deferred compensation for services provided
prior to the date of the election (including the Participant’s annual bonus for
the prior year), and such deferred compensation and the earnings thereon shall
instead be paid as if no election had been made.

If the Participant does not specify a time and method of payment, the vested
balance in his or her Account shall be distributed in a single lump sum as soon
as administratively feasible, but not more than 90 days, following his or her
termination of employment. The initial election or deemed election as to the
time and form of distribution cannot be changed.
          (c) Anything else in this Plan, or a Deferral Agreement, to the
contrary notwithstanding:

  (i)   Except as otherwise provided below, no part of a Participant’s Post-2004
Account shall be payable until the Participant has incurred a separation from
service as defined in Code §409A.

- 10 -



--------------------------------------------------------------------------------



 



  (ii)   No part of a Participant’s Post-2004 Account shall be payable to a
Participant who is a designated employee, as defined in Code §409A, until the
first business day that is at least six months after he or she has incurred a
separation from service, unless the Participant is disabled. For this purpose, a
Participant shall be considered disabled only if he or she has received benefits
under a CNA disability plan for a period of at least three months, by reason of
a medically determinable physical or mental impairment which can be expected to
either result in death or last for a continuous period of not less than
12 months. The identification of Participants as designated employees shall be
made as of December 31 of each year by Loews Corporation based upon the
employees of the controlled group of which Loews Corporation is the common
parent, and a Participant identified as a designated employee as of any
December 31 shall be subject to the provisions of this paragraph (c)(ii) if the
Participant incurs a separation from service during the twelve month period
commencing on the following April 1.     (iii)   In no event shall the
distribution of any Post-2004 Account be accelerated to a time earlier than
which it would otherwise have been paid, whether by amendment of the Plan,
exercise of the Operations Committee’s discretion, or otherwise, except as
permitted by regulations issued pursuant to Code §409A.     (iv)   In the event
that the Administrator, in its sole discretion, determines that any time or form
of distribution provided for in the Plan, or the existence of a right to elect a
different time or form of distribution, would cause the Plan to fail to meet the
requirements of Code §409A, or otherwise cause Participants to be subject to any
adverse federal income tax consequences, the Administrator shall adopt
procedures modifying or removing the form of distribution or election right,
which shall be deemed an amendment to the Plan.     (v)   Any Deferral Agreement
that provides for a different form or time of payment shall specify the time and
manner of payment, without Employer or Participant discretion, at the time the
Deferral Agreement is entered into, and shall otherwise comply with the
requirements of this paragraph (b); provided that, in addition to a severance
from service, a Deferral Agreement may provide for benefits to be paid at a
specified time or pursuant to a fixed schedule set forth in the Deferral
Agreement, or upon the occurrence of a change in ownership or control of the
Participant’s Employer, or in a substantial portion of its assets, as defined in
Code §409A, and provided further that a Deferral Agreement may permit a
Participant to elect to further defer the distribution of his or her Account if
the election does not take effect for at least twelve months and the
distribution of the Post-2004 Account is deferred by at least five years.

- 11 -



--------------------------------------------------------------------------------



 



          2.7 Death Benefits.
          (a) If a Participant dies while still employed, his or her Account
shall be fully vested and shall be paid to his or her Beneficiary in a single
lump sum. If a Participant dies after his or her employment has been terminated
but before his or her Account has been paid in full, the remaining balance in
his or her Account shall be paid to his or her Beneficiary in a single lump sum,
regardless of whether the Participant has elected payment in installments. All
payments to Beneficiaries shall be within 90 days following the Participant’s
death.
          (b) A Participant’s Beneficiary shall be the person or persons
designated by the Participant in his or her Deferral Agreement. A Participant
may change his or her Beneficiary from time to time without the consent of the
Beneficiary. Subject to rules, procedures, and limitations established by the
Administrator, a Beneficiary may be an entity (including a trust or nonprofit
organization), and the Participant may designate multiple or contingent
Beneficiaries and specify the manner in which his or her Account will be divided
among them. All designations of Beneficiaries, and revocations or changes in
designations, shall be made in accordance with rules, procedures and limitations
prescribed by the Administrator. No designation of a Beneficiary, and no
revocation or change in a designation, shall be effective until actually
received by the Administrator in writing, and the Administrator’s determination
of a Participant’s Beneficiary, if made in good faith, shall be final and
conclusive on all parties.
          (c) The determination of the Participant’s Beneficiary shall be made
at the time of his or her death. If there is no designated Beneficiary living at
the time of the Participant’s death, his or her Beneficiary shall be the person
designated as his or her beneficiary under the S-CAP, or any similar retirement
plan which permits the Participant to designate a beneficiary, as determined by
the Administrator in its sole discretion (regardless of whether such designation
is invalid solely by reason of §401(a)(11) of the Code or Section 205 of ERISA
by reason of the failure of the Participant’s spouse to consent) or, if no
beneficiary is designated under the S-CAP or any such other plan, his or her
estate. If the Participant has designated more than one Beneficiary and not
specified the manner in which his or her Account shall be divided, it shall be
divided among all living Beneficiaries at the time of his or her death, per
stirpes.

- 12 -



--------------------------------------------------------------------------------



 



ARTICLE III
PAYMENT OF BENEFITS
          3.1 Source of Payment. All payment of benefits under the Plan shall be
made directly from the general funds of the Participant’s Employer. Each
Employer shall establish separate bookkeeping accounts to reflect its liability
under the Plan and may, but shall not be obligated to, invest in insurance or
annuity contracts or other assets to assure a source of funds for the payment of
benefits, but any such bookkeeping account, insurance or annuity contracts, or
other investment shall constitute assets solely of such Employer, and
Participants shall have no right, title or interest therein prior to payment of
their benefits hereunder. The right of any Participant or other person to
receive benefit payments under the provisions of this Plan shall be no greater
than the right of any unsecured general creditor of the Participant’s Employer.
This Plan shall not create nor be construed to create a trust or fiduciary
relationship in favor of any person whatsoever.
          3.2 Establishment of Trust. The Company may, but shall in no event be
required to, establish one or more trusts and contribute, or cause Employers to
contribute, amounts to such trusts to be used for the payment of benefits under
this Plan. Any such trust shall be of the type commonly referred to as a “rabbi
trust”, and the Company or Employer shall be treated as the owner of the assets
of such trust for tax purposes in accordance with §671-§678 of the Code. The
assets of any such trust shall remain subject to the claims of creditors of the
Company or the Employer contributing such assets, and no Participant or any
other person shall have any beneficial interest in or other claim to the assets
of any such trust beyond that of a general creditor as provided in Section 3.1.
Any payments made to or on behalf of a Participant or Beneficiary from any such
trust shall fully discharge the liability of the Company or Employer to such
Participant or Beneficiary under the Plan to the extent of the amount so paid.
The Administrator shall have the right to select, remove, and replace the
trustee thereof at any time in its sole discretion, and shall enter into one or
more agreements governing such trust containing such terms as it determines, and
may modify, amend or revoke any such agreements, all in its sole discretion.
          3.3 Withdrawals for Financial Emergency. A Participant may withdraw
part or all of the vested portion of his or her Account if the amount withdrawn
is reasonably necessary to satisfy an unforeseeable financial emergency. Any
such withdrawals shall be subject to such rules, procedures and limitations as
the Administrator may, in its sole discretion, determine. For purposes of this
Section 3.3, an unforeseeable financial emergency means a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant, one of his or her dependents (as defined in §152(a)
of the Code), or the person designated as the Participant’s primary Beneficiary,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. A financial hardship that is foreseeable
or within the Participant’s control, such as the need or desire to purchase a
residence or to send a child to college, shall not be considered an
unforeseeable financial emergency. The determination of whether a Participant’s
need for funds constitutes an unforeseeable financial emergency shall be made in
accordance with the requirements of §409A of the Code. The amount withdrawn may
not exceed the amount necessary to satisfy the financial hardship (taking into
account any tax

- 13 -



--------------------------------------------------------------------------------



 



payable on the withdrawal), determined after taking into account other sources
of funds available to the Participant, including but not limited to
reimbursement or compensation by insurance or otherwise, and the liquidation of
other assets to the extent that such liquidation would not itself cause severe
financial hardship. If a Participant has a financial hardship, the Participant’s
Deferral Agreement, if any, shall be revoked for the Plan Year (and no
subsequent Deferral Agreement may be made for the same Plan Year), and the
additional income resulting from such revocation shall be taken into account in
determining the amount of distribution reasonably necessary to relieve the
financial hardship. A Participant shall not be required to take any hardship
withdrawal or loan to which he or she is entitled under the S-CAP or any other
tax qualified retirement plan as a condition of receiving a distribution
pursuant to this Section 3.3, but if a Participant receives a hardship
withdrawal from the S-CAP or any other tax-qualified §401(k) plan maintained by
an Employer and the terms of such plan require a suspension of the Participant’s
deferrals for six months following the date of the distribution, then the
Participant’s Deferral Agreement shall be permanently revoked with respect to
any compensation paid or payable to the Participant during such six month
period.
          3.4 Withholding and Payroll Taxes. The Administrator shall withhold,
or shall direct the person making any payment to withhold, from payments made
hereunder any taxes required to be withheld from a Participant’s wages for the
federal or any state or local government. To the extent that benefits hereunder
are subject to tax under the Federal Insurance Contributions Act or any other
law prior to the time that they become payable, the Administrator may withhold,
or direct the Participant’s Employer to withhold, the amount of such taxes from
any other compensation or other amounts payable to the Participant. The
Administrator’s determination of the amount to be so withheld shall be final and
binding on all parties.
          3.5 Payment on Behalf of Disabled or Incompetent Persons. If a Plan
benefit is payable to a minor or a person declared incompetent or to a person
whom the Administrator, in its sole discretion, determines to be incapable of
handling the disposition of property, the Administrator may direct payment of
such Plan benefit to the guardian, legal representative or person having the
care and custody of such minor or incompetent person, or to any other person,
including any family member, whom the Administrator determines in its sole
discretion to be best suited to receive and apply the payment for the benefit of
such person. The Administrator may require proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to distribution of
the Plan benefit. Such distribution shall completely discharge the Company and
the Participant’s Employer from all liability with respect to such benefit.
          3.6 Missing Participants or Beneficiaries. If the Administrator is
unable to locate any Participant, Beneficiary or other person entitled to
benefits under this Plan, the Administrator may, in its sole discretion, either
cause all or a portion of such payment to be forfeited and to reduce its
obligations under this Plan, or may pay all or a portion of such benefit to
members of the missing person’s family or such other person as it may determine
in its sole discretion to be fair and equitable. Any payment made pursuant to
this Section 3.6 shall fully discharge the obligation of the Company and all
Employers under this Plan with respect to the amount so paid.

- 14 -



--------------------------------------------------------------------------------



 



          3.7 Other Permitted Distributions. Notwithstanding the foregoing
provisions of this Article III, the Administrator in its sole discretion may
provide for all or a portion of the balance in a Participant’s Account to be
distributed to the Participant, provided that no Participant may be allowed to
elect to receive such a distribution:
          (a) If the total balance in a Participant’s Account does not exceed
the limit in effect under §402(g) of the Code, the Administrator may direct that
the entire balance be distributed to the Participant in full satisfaction of his
or her interest in the Plan, provided that the Participant’s entire balance in
all other account balance deferred compensation plans maintained by any member
of the Controlled Group is also distributed to the Participant (and is taken
into account in determining whether the total balance exceeds the limit in
effect under §402(g)).
          (b) If any portion of a Participant’s Account is determined to be
includible in the Participant’s taxable income by reason of the operation of
§409A of the Code, the amount includible in income shall be distributed to the
Participant as soon as practical.
          (c) The Administrator may direct that the Participant’s portion of the
FICA tax imposed on amounts deferred under the Plan pursuant to §3121 of the
Code be charged to the Participant’s Account, provided that the total amount
charged to the Account shall not exceed the FICA tax plus income tax withholding
on the amount applied to payment of the FICA tax.

- 15 -



--------------------------------------------------------------------------------



 



ARTICLE IV
ADMINISTRATION
          4.1 Administrator. This Plan shall be administered by Continental
Casualty Company, which shall be the “administrator” for purposes of
Section 3(16)(A) of the Employee Retirement Income Security Act of 1974. The
Company may designate one or more persons who may be officers or Employees of
any Employer, to exercise any of its authority or carry out any of its duties
under the Plan, but such person shall not be considered the “administrator”
unless specifically so designated in a resolution of the Board. In the absence
of any other designation, the senior officer of Continental Casualty Company
responsible for human resources, or persons acting under his or her supervision,
shall be so designated. In addition, Continental Casualty Company has
established an Operations Committee to oversee the operation of various
retirement plans, and the Operations Committee shall have the authority on
behalf of the Administrator to adopt rules, regulations and procedures, to hear
all appeals from denied claims under Section 4.4, and to consider all other
issues related to the administration of the Plan referred to it by senior
officer of Continental Casualty Company responsible for human resources and his
or her delegates.
          4.2 Administrator’s Powers. The Administrator shall have such powers
as may be necessary to discharge its duties hereunder, including, but not by way
of limitation, the following powers, rights and duties:
     (a) Interpretation of Plan. The Administrator shall have the power, right
and duty to construe and interpret the Plan provisions and to determine all
questions arising under the Plan including questions of Plan participation,
eligibility for Plan benefits and the rights of Employees, Participants,
Beneficiaries and other persons to benefits under the Plan and to determine the
amount, manner and time of payment of any benefits hereunder.
     (b) Plan Procedures. The Administrator shall have the power, right and duty
to adopt procedures, rules, regulations and forms to be followed by Employees,
Participants, Beneficiaries and other persons or to be otherwise utilized in the
efficient administration of the Plan and as are consistent with the Plan.
     (c) Benefit Determinations. The Administrator shall have the power, right
and duty to make determinations as to the rights of Employees, Participants,
Beneficiaries and other persons to benefits under the Plan and to afford any
Participant or Beneficiary dissatisfied with such determination with rights
pursuant to a claims procedure adopted by the Administrator in accordance with
Section 4.4.
     (d) Enforcement of the Plan. The Administrator shall have the power, right
and duty to enforce the Plan in accordance with the terms of the Plan and to
enforce its procedures, rules or regulations.

- 16 -



--------------------------------------------------------------------------------



 



     (e) Maintenance of Plan Records. The Administrator shall be responsible for
preparing and maintaining records necessary to determine the rights and benefits
of Employees, Participants and Beneficiaries or other persons under the Plan.
     (f) Allocation of Duties. The Administrator shall be empowered to allocate
fiduciary responsibilities and the right to employ agents (who may also be
Employees of the Company) and to delegate to them any of the administrative
duties imposed upon the Administrator.
     (g) Correction of Errors. To correct any errors made in the computation of
benefits under the Plan, and, if a trust has been established, to recover any
contributions made to such trust by mistake of fact or law.
          4.3 Binding Effect of Rulings. Any ruling, regulation, procedure or
decision of the Administrator, including any interpretation of the Plan, which
is made in good faith shall be conclusive and binding upon all persons affected
by it. There shall be no appeal from any ruling by Administrator, except as
provided in Section 4.4 below. When making a determination or a calculation, the
Administrator shall be entitled to rely on information supplied by investment
managers, insurance institutions, accountants and other professionals including
legal counsel for the Administrator. Any rule or procedure established by the
Administrator may alter any provision of this Plan that is ministerial or
procedural in nature without the necessity for a formal amendment of the Plan.
          4.4 Claims Procedure.
          (a) Any Participant or Beneficiary, or any other person asserting the
right to receive a benefit under this Plan by virtue of his or her relationship
to a Participant or Beneficiary (the “Claimant”), who believes that he or she
has the right to a benefit that has not been paid, must file a written claim for
such benefit in accordance with the procedures established by the Administrator.
All such claims shall be filed not more than one year after the Claimant knows,
or with the exercise of reasonable diligence would have known, of the basis for
such claim. The preceding sentence shall not be construed to require a
Participant or Beneficiary to file a formal claim for the payment of undisputed
benefits in the normal course, but any claim that relates to the amount of any
benefit shall in any event be filed not more than one year after payment of such
benefit commences. The Administrator may retain third party administrators and
recordkeepers for the purpose of processing routine matters relating to the
payment of benefits, but correspondence between a Participant, Beneficiary or
other person and such third parties shall not be considered claims for purposes
of this Section, and a person shall not be considered a Claimant until he or she
has filed a written claim for benefits with the Administrator.
          (b) All claims for benefits shall be processed by the Administrator,
and the Administrator shall furnish the Claimant within 90 days after receipt of
such claim a written notice that specifies the reason for the denial, refers to
the pertinent provisions of the Plan on which the denial is based, describes any
additional material or information necessary for properly completing the claim
and explains why such material or information is necessary, and

- 17 -



--------------------------------------------------------------------------------



 



explains the claim review procedures of this Section 4.4, and the Claimant’s
right to bring an action under Section 502 of ERISA, subject to the restrictions
of paragraph (e) if the request for review is unsuccessful. The 90 day period
may be extended by up to an additional 90 days if the Administrator so notifies
the Claimant prior to the end of the initial 90 day period, which notice shall
include an explanation of the reason for the extension and an estimate of when
the processing of the claim will be complete. If the Administrator determines
that additional information is necessary to process the claim, the Claimant
shall be given a period not less than 45 days to furnish the information, and
the time for responding to the claim shall be tolled during the period of time
beginning on the date on which the Claimant is notified of the need for the
additional information and the day on which the information is furnished (or if
earlier the end of the period for furnishing the information).
          (c) If the claim is denied in whole or in part, or if the decision on
the claim is otherwise adverse, the Claimant may, within 60 days after receipt
of such notice, request a review of the decision in writing. If the claimant
requests a review, the Operations Committee (or such other fiduciary as the
Administrator may appoint for such purpose) shall review such decision. The
Operations Committee’s decision on review shall be in writing and furnished not
more than five days after the meeting at which the review is completed, and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the Claimant, shall include specific references to the
pertinent provisions of the Plan on which the decision is based, and shall
advise the Claimant of his or her right to bring an action under Section 502 of
ERISA, subject to the limitations of paragraph (e).
          (d) The Operations Committee shall complete its review of the claim
not later than its first meeting that is held at least 30 days after the request
for review is received. If special circumstances require, the decision may be
made by the Operations Committee not later than its third meeting held after the
request for review is received, in which event the Claimant shall be notified of
the reason for the delay not later than five days after the meeting at which the
review would otherwise have been completed, which notice shall explain the
reason for the delay and include an estimate of the time at which the review
will be complete. Notwithstanding the foregoing, if at any time the Operations
Committee (or any other fiduciary designated to review appeals) is not scheduled
to meet at least quarterly, the decision on review shall be delivered to the
Claimant not more than 60 days after the request for review is received, which
may be extended to not more than 120 days if special circumstances require and
the notice of extension described above is furnished by the end of the initial
60 day period.
          (e) No action at law or in equity shall be brought to recover benefits
under this Plan until the claim and appeal rights herein provided have been
exercised and the Plan benefits requested in such claim and appeal have been
denied in whole or in part. After exhaustion of the Plan’s claim procedures, any
further legal action taken against the Plan or its fiduciaries by a claimant
must be filed in a court of law no later than 120 days after the final adverse
benefit determination of the Operations Committee (or other final appeals
fiduciary) is communicated to the claimant or his or her legal representative,
notwithstanding any other statute of limitations. In the event a claimant wishes
to bring a legal action against the Plan or one of its fiduciaries, such legal
action must be filed in the United States District Court for the Northern
District of Illinois (Eastern Division) and shall be governed by the procedural
and

- 18 -



--------------------------------------------------------------------------------



 



substantive laws of the State of Illinois, to the extent such laws are not
preempted by ERISA, notwithstanding any conflict of laws principles.
          (f) The provisions of this Section are intended to comply with ERISA
Section 503 and the Department of Labor regulations issued pursuant thereto, and
shall be so construed and applied. Consistent with such regulations, each
Claimant shall have the right to have an authorized representative act on his or
her behalf, to submit arguments and information in support of his or her claim,
and to receive, upon written request and without charge, copies of all
documents, records, or other information that either (i) were relied upon in
determining his or her benefit under the Plan, (ii) were submitted, considered,
or generated in the course of making the benefit determination, even if not
relied upon, or (iii) demonstrate compliance with the administrative processes
and safeguards of the claim and review procedure.
          4.5 Indemnity. To the extent permitted by applicable law and to the
extent that they are not indemnified or saved harmless under any liability
insurance contracts, any present or former officers, Employees or directors of
the Company, and each of them shall be indemnified and saved harmless by the
Company from and against any and all liabilities or allegations of liability to
which they may be subjected by reason of any act done or omitted to be done in
good faith in the administration of the Plan, including all expenses reasonably
incurred in their defense in the event that the Company fails to provide such
defense after having been requested in writing to do so.

- 19 -



--------------------------------------------------------------------------------



 



ARTICLE V
AMENDMENT AND TERMINATION OF PLAN
          5.1 Amendment. The Company may amend the Plan at any time by action of
the Board, or any person to whom the Board may delegate such authority, except
that no amendment shall decrease the vested Account balance of any Participant
as of the effective date of the amendment. The Board has delegated the authority
to amend the Plan, with certain exceptions, to the Executive Vice
President-Human Resources and Corporate Services of Continental Casualty
Company, and any amendment executed by such officer shall be binding on all
parties. In addition, the Administrator is authorized pursuant to Section 4.3 to
adopt rules and procedures that have the effect of amendment technical,
administrative or ministerial provisions of the Plan. By their execution of this
amendment and restatement of the Plan, each Employer ratifies and accepts all
prior amendments to the Plan, and agrees that in the future the Plan may be
amended by action of the Company without consent of the other Employers.
          5.2 Termination. The Company may at any time terminate the Plan by
action of the Board. Upon termination, no further allocations shall be made to
Accounts, but Accounts shall continue to be credited with earnings and shall be
paid in accordance with the provisions of the Plan; provided, however, that upon
termination, the Company may, but shall not be obligated to, amend the Plan to
provide that the Accounts of some or all Participants shall be fully vested and
paid to such Participants in a lump sum, which shall fully discharge all
obligations owed to such Participants under the Plan; provided that such
amendment shall apply to the Post-2004 Accounts only if all such Accounts are
fully vested and distributed and the amendment otherwise complies with the
requirements of §409A of the Code. Any Employer may at any time withdraw from
the Plan by written notice to the Administrator, in which event the Plan shall
be considered terminated with respect to the Participants employed by such
Employer (or who were so employed at the time of their termination of
employment), and the provisions of this Section 5.2 shall apply to such
Participants only.

- 20 -



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS
          6.1 Status of Plan. This Plan is intended to be an unfunded plan
maintained primarily to provide retirement benefits for a select group of
management Employees or highly compensated Employees within the meaning of
Section 201(1), Section 301(a)(3), and §401(a)(1) of ERISA and Department of
Labor Regulations 29 C.F.R. Section 2520.104-23, and shall be so construed.
          6.2 Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be nonassignable and
nontransferable. No part of the amounts payable shall, prior to actual payment,
be subject to garnishment, seizure or sequestration for the payment of any debts
owed by a Participant or any other person, nor be transferable by operation of
law in the event of a Participant’s or any other person’s bankruptcy or
insolvency. Nothing contained herein shall be construed as a waiver of the
Company’s or any Employer’s right of setoff.
          6.3 No Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Company
or any Employer and the Participant, and neither the Participant nor the
Participant’s Beneficiary shall have any rights against the Company or any
Employer except as may otherwise be specifically provided herein. Moreover,
nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of the Company or any Employer or to interfere with the
right of the Company and each Employer to discipline or discharge him at any
time.
          6.4 Participant Litigation. In any action or proceeding regarding the
Plan, Participants, Employees or former Employees of the Company or an Employer,
their Beneficiaries or any other persons having or claiming to have an interest
in this Plan shall not be necessary parties and shall not be entitled to any
notice or process. Any final judgment which is not appealed or appealable and
may be entered in any such action or proceeding shall be binding and conclusive
on the parties hereto and all persons having or claiming to have any interest in
this Plan. To the extent permitted by law, if a legal action is begun against
the Company, an Employer, the Administrator, the trustee of any trust
established hereunder, or any person acting on the behalf or under the direction
of any of the foregoing persons, by or on behalf of any person and such action
results adversely to such person or if a legal action arises because of
conflicting claims to a Participant’s or other person’s benefits, the costs to
any such person of defending the action will be charged to the amounts, if any,
which were involved in the action or were payable to the Participant or other
person concerned. To the extent permitted by applicable law, acceptance of
participation in this Plan shall constitute a release of the Company, each
Employer, the Administrator and such trustee and their respective agents from
any and all liability and obligation not involving willful misconduct or gross
neglect.
          6.5 Participant and Beneficiary Duties. Persons entitled to benefits
under the Plan shall file with the Administrator from time to time such person’s
post office address and each change of post office address. Each such person
entitled to benefits under the Plan also

- 21 -



--------------------------------------------------------------------------------



 



shall furnish the Administrator with all appropriate documents, evidence, data
or information which the committee considers necessary or desirable in
administering the Plan.
          6.6 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Illinois to the extent not
pre-empted by the laws of the United States.
          6.7 Validity. In case any provision of this Plan shall be held illegal
or invalid for any reason, such illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
          6.8 Notices. Any notice or filing required or permitted to be given to
the Administrator or the Company under the Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail to the
Company at its principal executive offices, or to Company’s statutory agent.
Notices shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Any notice required or permitted to be given to a Participant
shall be sufficient if in writing and hand delivered or sent by first class mail
to the Participant at the last address listed on the records of the Company or
such Participant’s Employer.
          6.9 Successors. The provisions of this Plan shall bind and inure to
the benefit of each Employer and its respective successors and assigns. The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise acquire all
or substantially all of the business and assets of an Employer, and successors
of any such corporation or other business entity.
[SIGNATURE ON FOLLOWING PAGE]

- 22 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this amendment and
restatement of the Plan to be executed on December 30, 2008.

                  CNA FINANCIAL CORPORATION
 
           
 
  By:   /s/ Thomas Pontarelli    
 
                Thomas Pontarelli, Executive Vice President & Chief
Administration Officer, Continental Casualty Company    

- 23 -



--------------------------------------------------------------------------------



 



APPENDIX A
FULL VESTING OF PARTICIPANTS AFFECTED BY CERTAIN EVENTS
     A.1 Sales of Business Units
     In accordance with Section 2.5, Participants whose employment is terminated
in connection with the following sales or other dispositions of business units
shall be fully vested in their Account balance regardless of their years of
service. Except as otherwise provided below, the Participants who qualify for
full vesting with respect to any transaction shall be those, and only those, who
qualify as an “Affected Member” with respect to such transaction in accordance
with Appendix F of the S-CAP.

          Transaction   Closing Date   Exceptions/Special Rules
Sale of Life Reinsurance Business Unit to MARC
  12/31/00   None
 
       
Sale of CNA Credit Collection Agency, Inc., to Coface
  12/31/02   None
 
       
Sale of the unbundled risk management business of RSKCo Services, Inc to
Cunningham Lindsey US
  6/2/03   None
 
       
Sale of Smith System to McFadden Brothers
  4/29/03   None
 
       
Sale of CNA Group Operations to Hartford Financial Services Group
  12/31/03   None
 
       
Sale of individual life insurance business to Swiss Re Life & Health America
  App. 3/31/04   None

- 24 -